Exhibit 10.2

  

FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of [●],
2020, by and between (i) Megalith Financial Acquisition Corp., a Delaware
corporation, which will be known after the consummation of the transactions
contemplated by the Merger Agreement (as defined below) as “BM Technologies,
Inc.” (including any successor entity thereto, the “Purchaser”), and (ii)
Customers Bank, a Pennsylvania state chartered bank and the sole stockholder of
the Company (defined below) (“Holder”). Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
Merger Agreement.

 

WHEREAS, on August 6, 2020, (i) the Purchaser, (ii) MFAC Merger Sub Inc., a
Pennsylvania corporation and a wholly-owned subsidiary of the Purchaser (“Merger
Sub”), (iii) Holder, and (iv) BankMobile Technologies, Inc., a Pennsylvania
corporation (the “Company”), entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), pursuant to which the Company will merge with and into
Merger Sub, with Merger Sub continuing as the surviving entity (the “Merger”),
and as a result of which, (a) all of the issued and outstanding capital stock of
the Company, immediately prior to the consummation of the Merger (the
“Closing”), shall no longer be outstanding and shall automatically be cancelled
and shall cease to exist, in exchange for the Merger Consideration, all upon the
terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the PBCL;

 

WHEREAS, immediately prior to the Closing, Holder is the sole holder of the
Company Stock; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties desire to enter
into this Agreement, pursuant to which the Merger Consideration Shares received
by Holder in the Merger (all such securities, together with any securities paid
as dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 

 NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 



 

 

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period commencing from the Closing
and ending on the earliest of (x) one hundred and eighty (180) days after the
date of the Closing, and (y) the date after the Closing on which the Purchaser
consummates a liquidation, merger, capital stock exchange, reorganization or
other similar transaction with an unaffiliated third party that results in all
of Purchaser’s stockholders having the right to exchange their shares of
Purchaser Common Stock for cash, securities or other property, and (z) the date
on which the closing sale price of the Purchaser Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends, reorganizations
and recapitalizations and the like) for any twenty (20) trading days within any
thirty (30) trading day period commencing at least ninety (90) days after the
Closing (the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber,
donate, assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Restricted Securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Securities, or (iii) publicly disclose the intention
to do any of the foregoing, whether any such transaction described in clauses
(i), (ii) or (iii) above is to be settled by delivery of Restricted Securities
or other securities, in cash or otherwise (any of the foregoing described in
clauses (i), (ii) or (iii), a “Prohibited Transfer”). The foregoing sentence
shall not apply to the transfer of any or all of the Restricted Securities owned
by Holder (I) by gift, will or intestate succession upon the death of Holder,
(II) to any Permitted Transferee, (III) pursuant to a court order or settlement
agreement related to the distribution of assets in connection with the
dissolution of marriage or civil union or (IV) commencing ninety (90) days after
the Closing, in block trades or privately negotiated transactions; provided,
however, that in any of cases (I), (II), (III) or (IV) it shall be a condition
to such transfer that the transferee executes and delivers to the Purchaser an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Agreement applicable to Holder, and
there shall be no further transfer of such Restricted Securities except in
accordance with this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall mean: (1) the members of Holder’s immediate family (for
purposes of this Agreement, “immediate family” shall mean with respect to any
natural person, any of the following: such person’s spouse or domestic partner,
the siblings of such person and his or her spouse or domestic partner, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses or domestic partners and
siblings), (2) any trust for the direct or indirect benefit of Holder or the
immediate family of Holder, (3) if Holder is a trust, to the trustor or
beneficiary of such trust or to the estate of a beneficiary of such trust, (4)
in the case of an entity, partners, members or stockholders of such entity that
receive such transfer as a distribution, (5) to any affiliate of Holder, and (6)
any transferee whereby there is no change in beneficial ownership. Holder
further agrees to execute such agreements as may be reasonably requested by
Purchaser that are consistent with the foregoing or that are necessary to give
further effect thereto.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Purchaser shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose. In order
to enforce this Section 1, Purchaser may impose stop-transfer instructions with
respect to the Restricted Securities of Holder (and Permitted Transferees and
assigns thereof) until the end of the Lock-Up Period.

 

(c) During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2020, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY HOLDER
NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(d) For the avoidance of any doubt, Holder shall retain all of its rights as a
stockholder of the Purchaser during the Lock-Up Period, including the right to
vote any Restricted Securities.

 



 

 

 

2. Miscellaneous.

 

 

(a) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. The Purchaser may freely assign any or all of its rights
under this Agreement, in whole or in part, to any successor entity (whether by
merger, consolidation, equity sale, asset sale or otherwise) without obtaining
the consent or approval of Holder.

 

(b) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(c) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(f). Nothing in this Section 2(c) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(d).

 

(e) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



 

 

 

(f) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Purchaser after the Closing, to:

 

BM Technologies, Inc.

1015 Penn Avenue, Suite 103

Wyomissing, PA 19610







With copies to (which shall not constitute notice):

 

Nelson Mullins Riley & Scarborough
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Attn: Jonathan H. Talcott, Esq.
Facsimile No.: (202) 689-2862
Telephone No.: (202) 689-2806
Email: jon.talcott@nelsonmullins.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: mgray@egsllp.com

 

If to Holder, to: the address set forth below Holder’s name on the signature
page to this Agreement.

 

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Purchaser and Holder. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

(h) Authorization on Behalf of the Purchaser. The parties acknowledge and agree
that notwithstanding anything to the contrary contained in this Agreement, any
and all determinations, actions or other authorizations under this Agreement on
behalf of the Purchaser, including enforcing the Purchaser’s rights and remedies
under this Agreement, or providing any waivers with respect to the provisions
hereof, shall solely be made, taken and authorized by the Disinterested Director
Majority. In the event that the Purchaser at any time does not have any
Disinterested Directors, so long as Holder has any remaining obligations under
this Agreement, the Purchaser will promptly appoint one in connection with this
Agreement. Without limiting the foregoing, in the event that Holder or Holder’s
Affiliate serves as a director, officer, employee or other authorized agent of
the Purchaser or any of its current or future Affiliates, Holder and/or Holder’s
Affiliate shall have no authority, express or implied, to act or make any
determination on behalf of the Purchaser or any of its current or future
Affiliates in connection with this Agreement or any dispute or Action with
respect hereto.

 



 

 

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(j) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Purchaser will
have no adequate remedy at law, and agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, the Purchaser shall be entitled to an injunction or restraining
order to prevent breaches of this Agreement by Holder and to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which the Purchaser may
be entitled under this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Purchaser or any of the obligations of Holder under
any other agreement between Holder and the Purchaser or any certificate or
instrument executed by Holder in favor of the Purchaser, and nothing in any
other agreement, certificate or instrument shall limit any of the rights or
remedies of the Purchaser or any of the obligations of Holder under this
Agreement.

 

(l) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m) Counterparts; Facsimile.  This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Purchaser:       MEGALITH FINANCIAL ACQUISITION CORP.       By:
                          Name:   Title:

 

{Additional Signature on the Following Page}

 

{Signature Page to Lock-Up Agreement}

  

 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 

Holder:       Name of Holder:  Customers Bank       By:                     
Name:   Title:  

 

Number of Shares and Type of Company Stock:

  

Company Stock:___________________________________________

________________________________________________________

 

Address for Notice:

 

Address:________________________________________________

_______________________________________________________ 
_______________________________________________________


Facsimile No.: ____________________________________________

Telephone No.:___________________________________________

Email:__________________________________________________:

 

 

{Signature Page to Lock-Up Agreement}

 

 



 

 